Title: 4. A Bill Empowering the Governor, with Advice of the Privy Council, to Lay Embargoes, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall be lawful for the Governor, with advice of the Privy Council, whenever, before the next session of General Assembly, they shall judge it to be for the good of the commonwealth, by his proclamation, published in the Virginia Gazette, to prohibit, during such time, to be therein limitted, as they shall think the exigency will probably continue; the exportation, by land or water, of wheat, and Indian corn, and the flour or meal thereof, and rice, barley, rye, oats, pease, or other pulse, potatoes, beef, pork, and bacon, or any, or either, of them, except such as, by his leave, and special order, with the advice aforesaid, shall be allowed to be exported, for supplying the army or navy of the United American States, or their allies, or for relieving any of the said states, represented, by the Executive powers thereof, to be distressed for want of provisions. If any such prohibited commodity be loaded in a vessel, more than what is necessary for sustenance of the crew thereof in the voyage, or in a cart, waggon, or other vehicle, for exportation, after the owner or master of the vessel, or the owner or driver of the vehicle, shall have notice of the embargo, or, having been loaded before such notice, shall not, in convenient time afterwards, be unloaded, and so remain, until the embargo shall expire, or be revoked, such vessel, with its rigging, apparel, and whole cargo; or such vehicle, with its team and whole load, or the value thereof, shall be forfeited; one half, to the use of the commonwealth, and the other, to the use of him who will sue, and may be recovered, by information; the former, in the  Court of Admiralty, and the latter in the court of common law. During such embargo, the chief commanding officer of any fort, or ship of the commonwealth, is hereby empowered, and any other person, by warrant of a justice, to be granted when affidavit shall be made that there is cause to suspect an illicit exportation to be intended, may with a sheriff, or constable, be empowered, to search for such prohibited articles, and seize them, with the vessel or vehicle wherein they shall be found, and the residue of the loading thereof; and no action shall be maintainable for damages, occasioned by such seizure of commodities, permitted by order of the Governor to be exported, unless such order shall have been produced and shewn to the person making the seizure, at that time, or before. The master of every vessel, before it be cleared out, during the continuance of an embargo, shall enter into bond, with sufficient surety, in the penalty of five thousand pounds, payable to the Governor, with condition, that none of the commodities prohibited shall be carried in the said vessel, more than such as are sufficient to sustain the crew thereof in the voyage; or that the commodities on board, if they shall have been loaded by such order of the Governor as aforesaid, shall be carried to the place destined by the said order, and there delivered; but such bond shall be void, if no action thereupon be commenced within one year after a breach of the condition shall happen.
 